         Case 4:20-cv-00505-KGB Document 17 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DAVID BRENNAN                                                                        PLAINTIFF

v.                               Case No. 4:20-cv-00505-KGB

UNITED STATES OF AMERICA,
JOVITA CARRANZA, in her
official capacity as Administrator
of the U.S. Small Business Administration,
and STEVEN MNUCHIN, in his official capacity
as U.S. Secretary of the Treasury                                                 DEFENDANTS

                                             ORDER

       Before the Court is plaintiff David Brennan’s voluntary motion to dismiss for mootness

(Dkt. No. 16). The Court interprets Mr. Brennan’s motion as a motion for voluntary dismissal

under Federal Rule of Civil Procedure 41(a)(2). Mr. Brennan represents that he no longer needs

or desires the grant assistance sought under the Coronavirus Aid, Relief, and Economic Security

Act, that he has suffered no enduring injury or need for the assistance which is the subject of this

action, and that the funds for assistance have been exhausted (Id., at 1). Mr. Brennan requests that

this action be dismissed with prejudice (Id., at 2). For good cause shown, the Court grants Mr.

Brennan’s voluntary motion to dismiss (Dkt. No. 16). The Court dismisses with prejudice Mr.

Brennan’s claims. The Court denies as moot Mr. Brennan’s outstanding motion for permanent

injunction and declaratory judgment (Dkt. No. 2).

       It is so ordered this 4th day of December, 2020.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
